


EXHIBIT 10.34


The New York Times
620 Eighth Avenue
New York, New York 10018
December 15, 2011
Ms. Janet L. Robinson
The New York Times Company
620 Eighth Avenue
New York, New York 10018


Re: Retirement and Consulting Agreement
Dear Janet:
This letter agreement (this “Agreement”) sets forth the complete terms under
which you will retire as a director, officer and employee of The New York Times
Company (the “Company”) and any and all of its subsidiaries and Affiliates (as
defined below) for whom you are a director, officer or employee as of the date
hereof.
1. Retirement Date. The Company and you agree that you shall retire from your
position as the President and Chief Executive Officer of the Company as of
December 31, 2011 (your “Retirement Date”). Effective as of your Retirement
Date, you shall also resign from the Board of Directors of the Company (the
“Board”) and from all other positions that you hold as a director, officer or
employee of the Company and any and all of its subsidiaries and Affiliates.
Between the date hereof and your Retirement Date, you will assist in the
transition of your responsibilities as may be requested by the Chairman of the
Board.
2. Consulting Services. You agree that, for a period of one year after your
Retirement Date (the “Consulting Period”), other than in the event of death or
disability, you shall provide consulting services as reasonably requested by the
Company concerning Company matters with which you have been involved or have
knowledge; provided that, in each case, (a) the Company shall provide you with
reasonable advance notice when requesting such services or assistance, (b) the
Company shall exercise reasonable efforts to schedule any services or assistance
requested so as to not unreasonably disrupt your business and personal affairs
and you shall exercise reasonable efforts to fulfill the Company's consulting
requests in a timely manner, notwithstanding your personal and other business
commitments, and (c) you shall not be required to provide more than 15 hours of
such services or assistance in any month. The Company shall promptly reimburse
you, upon receipt of reasonable documentation and in accordance with the expense
reimbursement policy of the Company and Section 18, for all out-of-pocket
expenses necessarily incurred by you (including reasonable expenses for travel
and accommodations consistent with the travel and accommodations for which you
are entitled to be reimbursed as of the date hereof, but only to the extent that
you have been requested to engage in such travel in relation to your consulting
responsibilities) for the purpose of






--------------------------------------------------------------------------------




providing any consulting services required under this Section 2. You acknowledge
that you will perform the consulting services described in this Section 2 as an
independent contractor, and you will not be treated as an employee of the
Company for any purpose with respect to such services, including for purposes of
any of the Company's benefit plans.
3. Accrued Obligations. At and after your Retirement Date, the Company will pay
or provide to you the payments and benefits described in this Section 3.
(a) Accrued Salary, Vacation and Expenses. The Company will pay to you all
salary accrued by you but not yet paid as of your Retirement Date, as well as
all accrued and unused vacation accrued through your Retirement Date (but no
less than the days accrued through December 10, 2011), in accordance with the
terms and conditions of the applicable Company vacation policy. Such amounts
shall be paid within 30 days following your Retirement Date. Any applicable
unpaid expenses incurred by you shall be paid consistent with the Company's
expense reimbursement policy and Section 18.
(b) Plans and Programs. This Agreement does not affect your rights and
entitlements (including the timing, form and amount of payments) under the
following Company plans and programs (as amended or restated from time to time),
except as otherwise provided in Section 4 with respect to The New York Times
Company 2011 Annual Bonus Program (the “2011 Annual Bonus Program”) and The New
York Times Company Long-Term Incentive Plan (the “LTIP”) (for avoidance of
doubt, your termination of employment from the Company shall be treated as
“retirement” under all of the following plans):
•
The New York Times Company 1991 Executive Stock Incentive Plan and The New York
Times Company 1991 Executive Cash Bonus Plan, and all equity, stock appreciation
rights and cash-based performance awards made thereunder (for avoidance of
doubt, all equity awards made thereunder shall vest either on the Retirement
Date or within 30 days thereafter (the timing of which is as set forth in the
applicable plan or award agreement) and all option and stock appreciation awards
shall remain exercisable for the remainder of their original terms)

•
The New York Times Company 2010 Incentive Compensation Plan and all equity and
cash-based performance awards made thereunder (for avoidance of doubt, all
equity awards made thereunder shall vest on the Retirement Date and all option
and stock appreciation awards shall remain exercisable for the remainder of
their original terms)

•
The New York Times Companies Pension Plan

•
The New York Times Company Supplemental Executive Retirement Plan (the “SERP”)

•
The New York Times Company Supplemental Executive Savings Plan


2

--------------------------------------------------------------------------------




•
The New York Times Company Savings Restoration Plan

•
The New York Times Companies Supplemental Retirement and Investment Plan

•
The New York Times Company Retiree Medical Plan

•
The New York Times Company Deferred Executive Compensation Plan

•
Any other Company plans or programs in which you participated prior to the date
hereof (for avoidance of doubt, you are not entitled to any payments or benefits
under The New York Times Company Severance Pay Plan)

In addition, the timing of your payments under the 2011 Annual Bonus Program and
the LTIP will be consistent with the timing of payments made with respect to the
applicable period to active senior executive officers of the Company; provided
that such payments will be made in accordance with any timing requirements set
forth in the applicable plan or award agreement. Determinations of the Company
with respect to, and any amendments to, any of the foregoing plans and programs
shall be made with respect to you on a basis no less favorable to you than are
made with respect to other current and former executive officers of the Company
generally.
4. Post-Employment Benefits. In consideration for the consulting services
described in Section 2, the covenants described in Section 7, the Executive
Waiver and Release of Claims Agreement attached as Exhibit A hereto (the
“Executive Release”) and the other consideration described herein, the receipt
and adequacy of which are hereby acknowledged, and provided that the Executive
Release has been executed and delivered by you on or before 5:00 p.m. on January
4, 2012, but not prior to January 1, 2012 (provided the Company has executed and
delivered to you on or prior to 4:59 p.m. on January 4, 2012, but not prior to
January 1, 2012, the Company Waiver and Release of Claims Agreement attached as
Exhibit B hereto (the “Company Release”) (and if the Company does not so deliver
the Company Release, your requirement to execute and deliver the Executive
Release shall be waived)) and has not been revoked by you within the seven-day
period following your execution thereof (the “Revocation Period”), and further
provided that you have not breached this Agreement or the Executive Release in
any material respect, the Company shall pay or provide to you the payments and
benefits described in this Section 4 (the “Post-Employment Benefits”). You agree
that (i) but for your acceptance of this Agreement and the Executive Release,
you would not be eligible to receive the Post-Employment Benefits and (ii) if
you do not timely sign this Agreement and the Executive Release, or if you
revoke or breach the Executive Release, you will have no right to receive any of
the Post-Employment Benefits.
(a) Cash Payment. The Company shall pay you $4,500,000 in cash, less all
applicable federal, state and local taxes and all other authorized payroll
deductions (the “Cash Payment”). Fifty percent of the Cash Payment shall be
payable in equal installments during the period between January 1, 2012 and
March 15, 2012, and the other 50% of the Cash

3

--------------------------------------------------------------------------------




Payment shall be payable in equal installments during the period between July 1,
2012 and December 31, 2012, in each case in accordance with the Company's normal
payroll practices; provided that any installment that would otherwise have been
paid prior to the first normal payroll payment date occurring after the last day
of the Revocation Period (such payroll date, the “First Payment Date”) shall
instead be paid on the First Payment Date. In the event of your death prior to
December 31, 2012, all remaining unpaid installments of the Cash Payment shall
be made within 30 days following your death to any beneficiary designated by you
prior to your death.
(b) 2011 Annual Bonus Program. Your annual bonus award under the 2011 Annual
Bonus Program (to be paid in 2012) will be a cash amount equal to the sum of
(i) the product of (A) 75% of your annual bonus target and (B) the percentage
calculated under the 2011 Annual Bonus Program based on the Company's 2011
adjusted EBITDA (the Compensation Committee shall not exercise its negative
discretion with respect to this portion of your 2011 annual bonus) and (ii) 25%
of your annual bonus target (representing 100% of target for such portion of the
annual bonus award, based on individual performance).
(c) Long-Term Incentive Plan. Notwithstanding the terms of the LTIP, (i) with
respect to your outstanding award under the LTIP for the 2009-2011 cycle, the
Compensation Committee of the Board (the “Compensation Committee”) shall not
exercise any negative discretion (for avoidance of doubt, your outstanding award
under the LTIP for the 2009-2011 cycle shall not be subject to pro-ration for
your time of employment); (ii) with respect to your outstanding award under the
LTIP for the 2010-2012 cycle, the Compensation Committee shall not exercise any
negative discretion unless the Compensation Committee exercises negative
discretion for executive officers generally with respect to the LTIP for the
2010-2012 cycle; and (iii) with respect to your outstanding award under the LTIP
for the 2011-2013 cycle, the Compensation Committee shall not exercise any
negative discretion unless the Compensation Committee exercises negative
discretion for executive officers generally with respect to the LTIP for the
2011-2013 cycle.
(d) Continued Benefits. For 12 months following your Retirement Date (the
“Benefits Period”), the Company shall provide you and your eligible dependents
with health care benefits coverages (including medical, vision and dental
benefit coverages) equivalent to those generally provided to senior executives
in active employment with the Company from time to time during the Benefits
Period. The health care benefit coverages to be provided pursuant to the
preceding sentence shall be conditioned upon your timely payment of the standard
contribution that the Company's active employees are required to make toward the
cost of such coverages and making a timely election of continuation coverage
under COBRA. The Company shall pay for that portion of the full actuarial cost
of such coverages as exceeds the portion to be paid for by you, and the Company
shall impute as taxable income to you an amount equal to the portion of the full
actuarial cost of such coverages that is paid by the Company. Notwithstanding
the foregoing, if you become eligible for health care insurance benefits under
any other employer's group health care insurance benefit plan before the
expiration of the Benefits Period, you shall promptly notify the Company of such
eligibility and the Company's obligation pursuant to this Section 4(d) shall
cease as of the first date on which you are eligible for health care insurance
benefits under such other employer's group health care insurance benefit plan.
The period during which such coverages under the Company's health benefit plans

4

--------------------------------------------------------------------------------




are provided shall run concurrent with first 12 months of the period for
continuation coverage under COBRA. Any coverage you are entitled to under The
New York Times Company Retiree Medical Plan shall commence following the period
during which you participate in the Company's medical plans through COBRA.
5. No Other Separation Payments or Benefits. You acknowledge and agree that,
except as otherwise provided herein, (a) you will not be entitled to any
compensation or benefits from the Company on account of your retirement; (b) the
Post-Employment Benefits are in lieu of any severance payments or benefits under
any Company severance plan, policy, program or arrangement whatsoever, whether
written or unwritten, formal or informal, and (c) your active participation in
all Company plans, policies, programs and arrangements whatsoever, whether
written or unwritten, formal or informal, shall cease as of your Retirement
Date.
6. Company Release. The Company shall execute and deliver to you the Company
Release in exchange for your execution and delivery of the Executive Release.
7. Restrictive Covenants. You acknowledge that your employment as a senior
officer of the Company has created a relationship of confidence and trust
between you and the Company with respect to confidential and proprietary
information applicable to the business of the Company and its clients. You
further acknowledge the highly competitive nature of the business of the
Company. Accordingly, it is agreed that the restrictions contained in this
Section 7 are reasonable and necessary for the protection of the interests of
the Company and that any violation of these restrictions would cause substantial
and irreparable injury to the Company. Except as set forth in Section 24, the
covenants set forth in this Agreement shall set forth the entirety of your
restrictive covenants to the Company and shall supersede and override all
covenants and similar restrictions contained in any Company plan or agreement,
whether executed by you or not.
(a)Protection of Confidential Information.
(i)Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean all nonpublic information (whether in
paper or electronic form, or contained in your memory, or otherwise stored or
recorded) relating to or arising from Company's business, including, without
limitation, trade secrets used, developed or acquired by the Company in
connection with its business. Without limiting the generality of the foregoing,
“Confidential Information” shall specifically include all information concerning
the manner and details of the Company's operation, organization and management;
financial information and/or documents and nonpublic policies, procedures and
other printed, written or electronic material generated or used in connection
with the Company's business; the Company's business plans and strategies; the
identities of the Company's customers and the specific individual customer
representatives with whom the Company works; the details of the Company's
relationship with such customers and customer representatives; the identities of
distributors, contractors and vendors utilized in the Company's business; the
details of the Company's relationships with such distributors, contractors and
vendors; the nature of fees and charges made to the Company's customers;
nonpublic forms, contracts and other documents used

5

--------------------------------------------------------------------------------




in the Company's business; all confidential information concerning the Company's
employees, agents and contractors, including without limitation such persons'
compensation and benefits; the nature and content of computer software used in
the Company's business, whether proprietary to the Company or used by the
Company under license from a third party; and all other confidential information
concerning the Company's concepts, prospects, customers, employees, agents,
contractors, earnings, products, services, equipment, systems and/or prospective
and executed contracts and other business arrangements. “Confidential
Information” does not include information that is in the public domain through
no wrongful act on your part.
(ii)Your Use of Confidential Information. During the period of your employment
with the Company, the Consulting Period and at all times thereafter, except in
connection with your performance of your duties for the Company (either as an
employee or consultant), you shall not, without the Company's prior written
consent, at any time, directly or indirectly: (i) use any Confidential
Information for any purpose; or (ii) disclose or otherwise communicate any
Confidential Information to any Person (as defined below).
(iii)Records Containing Confidential Information. “Confidential Records” means
all documents and other records, whether in paper, electronic or other form,
that contain or reflect any Confidential Information. All Confidential Records
prepared by or provided to you are and shall remain the Company's property.
Except in connection with and in furtherance of your work on the Company's
behalf or with the Company's prior written consent, you shall not, at any time,
directly or indirectly: (A) copy or use any Confidential Record for any purpose;
or (B) show, give, sell, disclose or otherwise communicate any Confidential
Record or the contents of any Confidential Record to any Person. On or prior to
your Retirement Date, you shall deliver to the Company or its designee (and
shall not keep in your possession or deliver to any other Person) all
Confidential Records in your possession or control. If any Confidential
Information and/or Confidential Records are shared with or disclosed to you
during the Consulting Period, then such Confidential Information and/or
Confidential Records shall be governed by the terms of this Section 7(a), and at
the conclusion of the Consulting Period or upon the Company's earlier request
you shall immediately deliver to the Company or its designee (and shall not keep
in your possession or deliver to any other Person) all Confidential Records then
in your possession or control.
(b)Non-Competition and Non-Solicitation Covenants. For purposes of this
Agreement, “Competitive Business” shall mean any news or information business
that operates in any local or regional market in which the Company currently
operates, nationally (in the United States) or internationally, without regard
to whether the product of such business is distributed in hard-copy or digital
form; “Affiliate”, with respect to any entity, shall mean any corporation,
partnership, limited liability company, trust or other entity that controls, is
controlled by or is under common control with such entity; and “Person” shall
mean any individual, natural person, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any company
limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature. During
the period commencing on the date hereof and continuing through the second
anniversary of your Retirement Date (the “Restricted Period”), you shall not
(nor shall you cause, encourage or provide assistance to, anyone else to):

6

--------------------------------------------------------------------------------




(i)Engage in, have any interest in (including, without limitation, through the
investment of capital or the lending of money or property), or manage, operate
or otherwise render any services to any Person that engages in (either directly
or through any subsidiary or Affiliate thereof), any Competitive Business
(whether on your own or in association with others, as a principal, director,
officer, employee, agent, representative, partner, member, security holder,
consultant, owner, advisor, independent contractor, investor, participant or in
any other capacity); provided that (A) this Section 7(b)(i) shall not prohibit
you from rendering services in connection with any Affiliate, subsidiary or
division of any Person if such Affiliate, subsidiary or division does not engage
directly in such Competitive Business and (B) you shall be permitted to acquire
a passive stock or equity interest (or debt interest) in such a Person if such
stock or equity interest (or debt interest) acquired is not more than one
percent of the outstanding interests in such Person; or
(ii)(A) Employ, hire or otherwise engage, or recruit, solicit or attempt to
employ or otherwise engage, on behalf of yourself or any other Person, any
person who is employed or engaged as an employee, consultant, agent or
representative of the Company or any Affiliate (provided that consultants,
agents or representatives who do not primarily provide services to the Company
or its Affiliates shall not be included in this prohibition) as of your
Retirement Date (each such person, a “Restricted Person”), or (B) solicit,
induce or encourage any Restricted Person to terminate his or her employment or
other relationship with the Company or any of its Affiliates (whether or not for
the purpose of obtaining such individual's services); provided that it shall not
be a violation of the foregoing for (1) you or your subsequent employers to make
general advertisements that are not targeted at Restricted Persons, (2) you to
serve, upon unsolicited request, as an employment reference for any Restricted
Person, with regard to any Person with which you are not employed or providing
services, (3) you to respond to an unsolicited request from any Restricted
Person for advice on employment matters, so long as such advice does not
encourage the Restricted Person to voluntarily separate from employment with the
Company or (4) you to provide services to a Person that engages in any conduct
prohibited by this Section 7(b)(ii) if you are not directly or indirectly
involved in such conduct.
(c)If any court shall determine that the duration, geographic limitations,
subject or scope of any restriction contained in this Section 7 is
unenforceable, it is the intention of the parties that this Section 7 shall not
thereby be terminated but shall be deemed amended to the extent required to make
it valid and enforceable, such amendment to apply only with respect to the
operation of this Section 7 in the jurisdiction of the court that has made such
adjudication.
(d)You acknowledge that the restrictive covenants of this Section 7 are
reasonable and that irreparable injury will result to the Company and to its
business and properties in the event of any breach by you of any of such
covenants. You agree that you shall not, and hereby agree to waive and release
any right or claim to, challenge the reasonableness, validity or enforceability
of any such provision. You further acknowledge that complying with such
covenants will not preclude you from participating in a lawful profession, trade
or business, or from becoming gainfully employed. In the event any of the
covenants of this Section 7 are breached, the Company shall be entitled, in
addition to any other remedies and damages available, to injunctive relief to
restrain the violation of such covenants by you or by any Person

7

--------------------------------------------------------------------------------




acting for or with you in any capacity whatsoever. In addition, any breach or
violation of the provisions of such covenants shall toll the running of any time
periods set forth with respect to such covenants for the duration of any such
breach or violation.    
8. Non-Disparagement by You.    You agree not to, during the Restricted Period,
publish or disseminate, directly or indirectly, any statements, whether written
or oral, or other verbal or non-verbal communications, that are or would
reasonably be expected to be disparaging of any of the Executive Released
Parties (as defined in Exhibit A) and/or their businesses; provided that (a)
this Section 8 shall not be violated by your rebutting factually inaccurate
statements made about you by making a truthful statement, but only to the extent
reasonably necessary to correct or refute such inaccurate statements and (b)
this Section 8 shall not be interpreted to limit your rights to confer in
confidence with your counsel, accountant or other professional advisors, or to
respond truthfully to any lawful request for information or to make truthful
statements in connection with any proceedings relating to this Agreement or any
other actions involving the Company or its Affiliates.
9. Non-Disparagement by the Company. The Company agrees not to, during the
Restricted Period, publish or disseminate, directly or indirectly, any
statements, whether written or oral, or other verbal or non-verbal
communications, that are or would reasonably be expected to be disparaging of
you, or any of your past or present practices, decision-making, conduct,
professionalism or compliance with standards; provided that (a) this Section 9
shall not be violated by the Company's refuting factually inaccurate statements
made about any of the Executive Released Parties by making a truthful statement,
but only to the extent necessary to correct or refute such inaccurate statements
and (b) this Section 9 shall not be interpreted to limit the Company's rights to
confer in confidence with the Company's counsel, accountant or other
professional advisors, or to respond truthfully to any lawful request for
information or to make truthful statements in connection with any proceedings
relating to this Agreement or any other actions involving the Company or its
Affiliates. Notwithstanding the foregoing, the Company shall not be in breach of
this Section 9 unless such prohibited statements or communications are contained
in a press release of the Company or any Affiliate thereof or are made by a
member of the Board or a person who is a member of the Executive Committee as of
the date hereof.
10. Cooperation.    From the date hereof through the third anniversary thereof,
you agree to cooperate fully with the Company and its subsidiaries and
Affiliates (a) in response to reasonable requests for information by the Company
about the business of the Company or its subsidiaries or Affiliates or your
involvement and participation therein, (b) in connection with the defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company or its subsidiaries or Affiliates
that relate to events or occurrences that transpired while you were employed by
the Company; and (c) in connection with any investigation or review by any
federal, state or local regulatory, quasi-regulatory or self-governing authority
(including, without limitation, the Securities and Exchange Commission) to the
extent that any such investigation or review relates to events or occurrences
that transpired while you were employed by the Company. Your full cooperation
shall include, but not be limited to, being available to meet and speak with
officers or employees of the Company and/or its

8

--------------------------------------------------------------------------------




counsel at reasonable times and locations, executing accurate and truthful
documents, appearing at the Company's request as a witness at depositions,
trials or other proceedings without the necessity of a subpoena, and taking such
other actions as may reasonably be requested by the Company and/or its counsel
to effectuate the foregoing. Notwithstanding the foregoing, this Section 10
shall not require you to cooperate with the Company in any action, claim or
controversy in which your interests and the Company's interests are actually
adverse. In requesting such services, the Company shall exercise reasonable
efforts (including providing you with reasonable prior notice) to schedule any
assistance requested so as to not unreasonably disrupt your business and
personal affairs and you shall exercise reasonable efforts to fulfill the
Company's cooperation requests in a timely manner, notwithstanding your personal
and other business commitments. The Company shall promptly reimburse you, upon
receipt of reasonable documentation and in accordance with the expense
reimbursement policy of the Company in effect on the date hereof and Section 18,
for all out-of-pocket expenses reasonably and necessarily incurred by you for
the purpose of providing any cooperation required under this Section 10,
including (i) expenses for necessary travel and accommodations consistent with
the travel and accommodations to which you are entitled as of the date hereof
and (ii) upon the prior approval of Kenneth Richieri or his successor general
counsel, reasonable legal expenses incurred by you if you and Kenneth Richieri
(or his successor) reasonably agree that it is appropriate for you to engage
separate counsel in connection with such cooperation.
11. Truthful Testimony; Notice of Request for Testimony. Notwithstanding
anything in this Agreement to the contrary, nothing in this Agreement is
intended to or shall preclude either party from providing testimony that such
party reasonably and in good faith believes to be truthful (including providing
Confidential Information or Confidential Records) in response to or in
connection with a valid subpoena, court order, regulatory request or other
judicial, administrative or legal process or otherwise as required by law
(including if disclosure becomes necessary in connection with the defense of any
claim brought against you or any of the Executive Released Parties or if
disclosure is made to enforce any rights or defend any claims hereunder or under
any other agreement to which you are a party, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
made to the extent necessary in the formal proceedings related thereto). To the
extent legally permissible (and except in connection with the enforcement of
this Agreement or any other agreement between you and the Company or any of its
Affiliates), you shall notify the Company in writing as promptly as practicable
after receiving any such request of the anticipated testimony and at least ten
days prior to providing such testimony (or, if such notice is not possible under
the circumstances, with as much prior notice as is possible) to afford the
Company a reasonable opportunity to challenge the subpoena, court order or
similar legal process. Moreover, nothing in this Agreement shall be construed or
applied so as to limit any person from providing candid statements that such
party reasonably and in good faith believes to be truthful to any governmental
or regulatory body or any self-regulatory organization.
12. No Admission. You and the Company each understand that none of this
Agreement, the payments and consideration provided for herein, the Executive
Release or the Company Release are to be construed as an admission on the part
of any of the

9

--------------------------------------------------------------------------------




Executive Released Parties or the Company Released Parties (as defined in
Exhibit B) of any wrongdoing or liability, or are to be admissible as evidence
in any proceeding, other than for enforcement of the provisions of this
Agreement.
13. No Materially Harmful or Detrimental Actions or Omissions. You represent and
warrant that you are not aware of any bad faith actions or omissions by any
current or former officer, director, employee, agent, consultant or
representative of the Company (including you) through the date hereof that you
know were or have been alleged to be (individually or in the aggregate)
materially harmful or detrimental to the Company, its business or its
shareholders, including, without limitation, violations of any laws or
accounting policies or principles, the taking of improper tax positions or the
furnishing of inaccurate statements, invoices or other reports to any Person.
14. Confidentiality of Agreement. You and the Company recognize that the Company
will file this Agreement and the exhibits hereto as exhibits to public
securities filings, and may also disclose this Agreement and the exhibits hereto
as may be required by law or legal proceedings. The parties mutually agree that
they, and each of them, will keep the circumstances underlying the negotiation
and/or drafting of this Agreement (collectively, the “Confidential Settlement
Information”) strictly confidential, will not disclose any Confidential
Settlement Information in any way other than as provided herein, and will not
make any representation or other communication (orally or in writing) regarding
any Confidential Settlement Information to anyone, for any reason whatsoever,
without the express written consent of the other, unless the disclosure,
representation or communication: (a) is to counsel or financial or other
professional advisors for yourself or the Company, as applicable, and is
necessary for the rendition of professional advice to you or the Company, as
applicable (the restrictions stated in this Section 14 shall automatically apply
to the applicable counsel, financial and/or professional advisor, and you or the
Company, as applicable, shall so advise such attorney, financial and/or
professional advisor); (b) if by you, is to a member of your immediate family
(the restrictions stated in this Section 14 shall automatically apply to such
immediate family member and you shall so advise such immediate family member);
(c) if by the Company, is to its employees who have a business need to know such
information, to any insurer or, consistent with business necessity, to any other
Person (the restrictions stated in this Section 14 shall automatically apply to
such employees, insurer or any other such Person and the Company shall so advise
such individuals or Persons); or (d) is for the purpose of enforcing this
Agreement or any other agreement between you and the Company or any of its
Affiliates.
15. Return of Property. You covenant and agree that you shall return to the
Company, on or before your Retirement Date, all Company property in your
possession, custody or control, including, but not limited to, your Company
identification card, keys, parking and building access cards, credit cards and
any cellular phone, computer or electronic devices owned or provided to you (for
use while employed with the Company) by the Company and allocated to or
otherwise in your possession, custody or control. Notwithstanding anything to
the contrary in this Section 15 or Section 7(a)(iii), you shall be entitled to
retain (a) papers and other materials and correspondence of a personal nature,
including, but not limited to, photographs, personal correspondence,

10

--------------------------------------------------------------------------------




personal diaries, personal calendars and rolodexes, (b) information showing your
equity awards or other compensation, or relating to expense reimbursements, (c)
compensation information that you reasonably believe may be needed for your own
tax purposes and (d) copies of employee benefit and compensation plans,
programs, agreements and other arrangements of the Company or any of its
Affiliates in which you were a participant or covered.
16. Indemnification. You shall be entitled to the protection of the Company's
By-Laws and Certificate of Incorporation and any insurance and corporate
indemnification policies the Company shall elect to maintain generally for the
benefit of its directors and officers against or with respect to all costs,
charges and expenses incurred or sustained by you in connection with any action,
suit or proceeding to which you may be made a party by reason of your having
been a director or officer of the Company or any of its Affiliates. With respect
to your actions during the Consulting Period, the Company shall indemnify you to
the fullest extent permitted by applicable law (other than in connection with
your gross negligence or willful misconduct) and shall pay, or reimburse you
for, reasonable attorneys' fees and expenses incurred by you in connection with
your defense in any related proceedings as such fees and expenses are incurred,
subject to the provision of documentation thereof (subject to the undertaking
from you to repay such advances if it shall be finally determined by a judicial
decision that is not subject to further appeal that you were not entitled to the
reimbursement of such fees and expenses); provided that this sentence shall not
apply with respect to any action, claim or controversy in which you and the
Company are adverse parties.
17. Arbitration.    Any dispute or controversy based on, arising under or
relating to this Agreement shall be settled exclusively by final and binding
arbitration, conducted before a single neutral arbitrator in New York, New York
in accordance with the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association (the “AAA”) then in effect. Arbitration may
be compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction. Notwithstanding the foregoing, the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any violation of or continuation of any violation of the
provisions of Section 7, and you hereby consent that such restraining order or
injunction may be granted without requiring the Company to post a bond. Only
individuals who are (a) lawyers engaged full-time in the practice of law and (b)
on the AAA roster of arbitrators shall be selected as an arbitrator. Within 20
days following the conclusion of the arbitration hearing, the arbitrator shall
prepare written findings of fact and conclusions of law. Each party shall bear
its own costs and attorneys' fees in connection with an arbitration, and the
costs of the arbitrator and the AAA's administrative fees shall be split evenly
between the parties.
18. Section 409A. The payments to be made pursuant to this Agreement are
intended to comply with or be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the Department
of Treasury Regulations thereunder (“Section 409A”), and the provisions of this
Agreement shall be administered, interpreted and construed in accordance with
and to implement such intent. In furtherance of the foregoing, the following
provisions shall apply notwithstanding any

11

--------------------------------------------------------------------------------




other provision to the contrary in this Agreement: (a) to the extent that any
installment payments under this Agreement are deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A, for purposes of
Section 409A (including, without limitation, for purposes of
Section 1.409A-2(b)(2)(iii) of the Department of Treasury Regulations), each
such payment to be made to you under this Agreement shall be treated as a
separate and distinct payment; (b) to the extent that the reimbursement of any
expenses or the provision of any in-kind benefits under any provision of this
Agreement is subject to Section 409A, (i) the amount of such expenses eligible
for reimbursement, or in-kind benefits to be provided, during any calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year, provided, however,
that an arrangement providing for reimbursement of expenses referred to in
Section 105(b) of the Code shall not be deemed to fail to meet the foregoing
requirement solely because the arrangement provides for a limit on the amount of
expenses that may be reimbursed thereunder over some or all of the period in
which such reimbursement arrangement remains in effect; (ii) reimbursement of
any such expense shall be made by no later than December 31 of the year next
following the calendar year in which such expense is incurred; and (iii) your
right to receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (c) the portion of the Cash Payment
to be made to you on or prior to March 15, 2012 pursuant to Section 4(a) shall
be treated as exempt from the requirements from Section 409A under Treas. Reg.
§1.409A-1(b)(4) and therefore not subject to the six-month delay requirement
under Section 409A(a)(2)(B)(i); and (d) any SERP benefits delayed in part as a
result of the six-month delay provision of Section 409A(a)(2)(B)(i) shall be
treated as commenced to be received as of your Retirement Date for purposes of
Section 7.2 of the SERP. Notwithstanding anything herein to the contrary, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from you
or any other individual to the Company or any of its Affiliates, employees or
agents.
19. Notices. All notices, requests, demands and other communications that are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered or, if not
personally delivered shall be deemed to have been duly given (a) the day
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; (b) the day after being sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FedEx); and (c) on the third day after it is sent, if
sent by certified or registered mail, return receipt requested. In each case,
notice shall be sent to:
If to the Company:
The New York Times Company
620 Eighth Avenue
New York, New York 10018
Attention: Kenneth A. Richieri
Facsimile: (212) 556-4634


12

--------------------------------------------------------------------------------




with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Attention: John D. Shyer
Facsimile: 212-751-4864
If to Employee:
Janet L. Robinson, at the last address reflected in the Company's books and
records
with a copy to:
Bachelder Law Offices
437 Madison Avenue, 36th Floor
New York, NY 10022
Attention: Michael S. Katzke
Facsimile: 212-319-3070



Either party may change the address for notice by sending written notice of a
change of address to the other party in accordance with this Section 19.




20. No Presumption Against Drafter. You and the Company understand that this
Agreement is deemed to have been drafted jointly by the parties. Any uncertainty
or ambiguity shall not be construed for or against any party based on
attribution of drafting to any party.
21. Headings. The Section headings in this Agreement are for the convenience of
the parties only, and shall not limit or modify, in any way, the contents of
this Agreement or any Section of this Agreement.
22. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same Agreement. The parties may execute more than
one copy of this Agreement, each of which copies shall constitute an original. A
facsimile signature shall be deemed to be the same as an original signature.
23. Taxes. The Company may withhold from any amount payable to you under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. You shall be responsible
for any tax consequences of any payments made pursuant to this Agreement. You
acknowledge and agree that the Company is not undertaking to advise you with
respect to any tax consequences of this Agreement, and that you are solely
responsible for determining those consequences and satisfying all of your
applicable tax obligations resulting from any payments described herein.
24. Entire Agreement. You and the Company understand that this Agreement
represents the entire agreement and understanding between the parties with
respect to the subject matter hereof and, except as expressly stated in this
Agreement,

13

--------------------------------------------------------------------------------




supersedes any prior agreement, term sheet, understanding or negotiations
respecting such subject matter; provided, however, that this Agreement shall not
supersede any of the plans or programs referred to in Section 3 (except as
specifically provided herein) or your obligations under Article VI of the SERP.
No change to or modification of this Agreement shall be valid or binding unless
it is in writing and signed by you and a duly authorized representative of the
Company.
25. No Reliance.    You and the Company understand and acknowledge that reliance
is placed wholly upon your and the Company's own judgment, belief and knowledge
as to the propriety of entering into this Agreement. You and the Company further
acknowledge that you and the Company are relying solely upon the contents of
this Agreement, that there have been no other representations or statements made
by any of the Executive Released Parties or you, and that you and the Company
are not relying on any other representations or statements whatsoever of any of
the Executive Released Parties or you as an inducement to enter into this
Agreement, and if any of the facts upon which you or the Company now relies in
making this Agreement shall hereafter prove to be otherwise, this Agreement
shall nonetheless remain in full force and effect.
26. No Waiver.    No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
27. Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. In the event that any one or more of the provisions or parts thereof of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this Agreement shall
not in any way be affected or impaired thereby, except that, to the extent
permitted by law, you agree that if the Executive Release shall be deemed
unenforceable as a result of any complaint, charge or action commenced or filed
by you, you shall waive the right to receive, or to the extent already received
by you, you shall return to the Company, any Post-Employment Benefits. Moreover,
if any one or more of the provisions or parts thereof contained in this
Agreement is held to be excessively broad as to duration, scope, activity or
subject, such provisions shall be construed by limiting and reducing them so as
to be enforceable to the maximum extent allowed by applicable law.
28. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, representatives, successors and assigns of each of the
parties to it; provided, that the Company shall not assign this Agreement other
than in connection with a corporate transaction (e.g., merger, consolidation or
sale of substantially all of the Company's assets) pursuant to which the
assignee specifically agrees to assume the Company's liabilities, duties and
obligations hereunder.
29. Choice of Law. This Agreement shall be governed and construed under the laws
of the State of New York, without regard to its conflict of laws rules.

14

--------------------------------------------------------------------------------




30. Acknowledgement by You. You acknowledge that you have personally read this
Agreement and that you have reviewed, or have had the opportunity to review,
this Agreement with legal counsel of your own choosing. You further acknowledge
that you have been provided a full and ample opportunity to study this
Agreement, and that it fully and accurately reflects the content of any and all
understandings and agreements between the parties concerning the matters
referenced herein.


[Signature page follows]



15

--------------------------------------------------------------------------------




Please sign and date in the space below to accept the terms of this Agreement
and return the executed letter to Kenneth Richieri. If you have any questions,
please let me know.
Very truly yours,
/s/ Arthur Sulzberger, Jr.    
Arthur Sulzberger, Jr.
Chairman of the Board,
The New York Times Company


IN WITNESS WHEREOF, the undersigned has signed and executed this Agreement on
the date set forth below as an expression of her intent to be bound by the
foregoing terms of this Agreement.


/s/ Janet L. Robinson
Janet L. Robinson

Date: December 15, 2011



16

--------------------------------------------------------------------------------




EXHIBIT A
EXECUTIVE WAIVER AND RELEASE OF CLAIMS AGREEMENT
In exchange for the Post-Employment Benefits (as defined in that certain letter
agreement (the “Letter Agreement”), dated as of December 15, 2011, by and
between myself and The New York Times Company (the “Company”), regarding my
retirement and consulting arrangement) and the Company Waiver and Release of
Claims Agreement (attached as Exhibit B to the Letter Agreement) (the “Company
Release”), I freely and voluntarily agree to enter into and be bound by this
Executive Waiver and Release of Claims Agreement (this “Executive Release”).
1.Executive General Release. Subject to Section 2 of this Executive Release, I,
on my own behalf and on behalf of my heirs, personal representative, executors,
administrators, assigns and anyone else claiming through me (the “Executive
Releasors”), hereby release and discharge forever the Company, each of its
divisions, Affiliates (as defined in the Letter Agreement) and subsidiaries and,
except for directors and executive officers of the Company, only in connection
with their affiliation with the Company or any of its Affiliates, each of their
respective present and former directors, officers, employees, trustees, agents,
attorneys, administrators, plans, plan administrators, insurers, related and
affiliated companies and entities, shareholders, members, representatives,
predecessors, successors and assigns, and all Persons (as defined in the Letter
Agreement) acting by, through, under or in concert with them (hereinafter
collectively referred to as the “Executive Released Parties”), from and against
all liabilities, claims, demands, liens, causes of action, charges, suits,
complaints, grievances, contracts, agreements, promises, obligations, costs,
losses, damages, injuries, attorneys' fees and other legal responsibilities
(collectively referred to as “Claims”), of any form whatsoever, including, but
not limited to, any claims in law, equity, contract or tort, claims under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between me and the Company or any of the Executive Released Parties,
and any claims under the Civil Rights Act of 1866, the Civil Rights Act of 1871,
the Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967 (the “ADEA”), as amended by the
Older Workers Benefit Protection Act of 1990, the Sarbanes-Oxley Act of 2002,
the Employee Retirement Income Security Act of 1974, the Rehabilitation Act of
1973, the Family and Medical Leave Act of 1993, the Genetic Information
Nondiscrimination Act of 2008, the Worker Adjustment and Retraining Notification
Act of 1988 and the Human Rights laws of the State and City of New York, as each
may have been amended from time to time, or any other federal, state or local
statute, regulation, law, rule, ordinance or constitution, or common law,
whether known or unknown, unforeseen, unanticipated, unsuspected or latent, that
I or my heirs, executors, administrators, assigns or anyone else claiming
through me now own or hold, or have at any time heretofore owned or held, or may
at any time own or hold by reason of any matter or thing arising from any cause
whatsoever prior to the date of execution of this Executive Release, and without
limiting the generality of the foregoing, from all claims, demands and causes of
action based upon, relating to, or arising out of: (a) my employment
relationship with the Company and/or any of the Executive Released Parties and
the termination of that relationship; (b) my relationship with any of the
Executive Released Parties as a member of

17

--------------------------------------------------------------------------------




any boards of directors; and (c) any other type of relationship (business or
otherwise) between me and any of the Executive Released Parties. This release
(the “Executive Release”) includes, but is not limited to, all wrongful
termination and “constructive discharge” claims, all discrimination claims, all
claims relating to any contracts of employment, whether express or implied, any
covenant of good faith and fair dealing, whether express or implied, and any
tort of any nature. This Executive Release is for any relief, no matter how
denominated, including but not limited to wages, back pay, front pay, benefits,
compensatory, liquidated or punitive damages, and attorneys' fees.
2.Exclusions from Executive Release. Notwithstanding the generality of Section 1
of this Executive Release, I do not release the following claims and rights:
(a)
my rights under this Executive Release, the Letter Agreement or the Company
Release;

(b)
my rights as a shareholder or equity award holder in the Company;

(c)
any claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(d)
claims to continued participation in certain of the Company's group health plans
pursuant to the terms and conditions of COBRA;

(e)
any rights vested or accrued prior to my Retirement Date to benefits or
entitlements under any Company-sponsored retirement or welfare benefit plan (or
any other plans listed or referenced in Section 3 of the Letter Agreement);

(f)
my rights, if any, to indemnification, advancement of expenses and the
protections of any director' and officers' liability policies of the Company or
any of its Affiliates, as set forth in Section 16 of the Letter Agreement or
otherwise;

(g)
any rights or claims that arise after my execution of this Executive Release;

(h)
any rights any of the Executive Releasors may have to obtain contribution as
permitted by law in the event of entry of judgment against them as a result of
any act or failure to act for which any of the Executive Releasors, on the one
hand, and any of the Executive Released Parties, on the other hand, are jointly
liable; and

(i)
any other right that may not be released by private agreement.  



3.Rights Under the ADEA. Without limiting the scope of this Executive Release in
any way, I certify that this Executive Release constitutes a knowing

18

--------------------------------------------------------------------------------




and voluntary waiver of any and all rights or claims that exist or that I have
or may claim to have under the ADEA. This Executive Release does not restrict
any rights or claims that might arise under the ADEA after the date I sign this
Executive Release. I acknowledge that: (a) the consideration provided pursuant
to the Letter Agreement is in addition to any consideration that I would
otherwise be entitled to receive; (b) I have been and am hereby advised in
writing to consult with an attorney prior to signing this Executive Release;
(c) I have been provided a full and ample opportunity to review this Executive
Release, including a period of at least 21 days within which to consider it; (d)
to the extent that I take less than 21 days to consider this Executive Release
prior to execution, I acknowledge that I had sufficient time to consider this
Executive Release with counsel and that I expressly, voluntarily and knowingly
waive any additional time; (e) changes to the initial draft of this Executive
Release presented to me made during the consideration period will not extend the
length of the consideration period; and (f) I am aware of my right to revoke
this Executive Release at any time within the seven-day period following the
date on which I execute this Executive Release and that this Executive Release
and the Letter Agreement shall not become effective or enforceable until the
calendar day immediately following the expiration of the seven-day revocation
period (for the avoidance of doubt, during the revocation period, the Company
cannot amend or revoke the Letter Agreement). I further understand that I shall
relinquish any right I have to the Post-Employment Benefits if I exercise my
right to revoke this Executive Release and, in such case, I shall instead
receive only the payments and benefits described in Section 3 of the Letter
Agreement. Notice of revocation must be made in writing and must be received by
Kenneth Richieri, no later than 5:00 p.m. on the seventh calendar day
immediately following the date on which I execute this Executive Release.
4.Covenant Not To Sue. I represent and covenant that I have not filed, initiated
or caused to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, cause of action or proceeding against the Company or any of
the Executive Released Parties. Except to the extent that such waiver is
precluded by law, I further promise and agree that I will not file, initiate or
cause to be filed or initiated any Claim, charge, suit, complaint, grievance,
action, cause of action or proceeding based upon, arising out of or relating to
any Claim released hereunder, nor shall I participate, assist or cooperate in
any Claim, charge, suit, complaint, grievance, action, cause of action or
proceeding regarding any of the Executive Released Parties relating to any
Claims released hereunder, whether before a court or administrative agency or
otherwise, unless required to do so by law. This Executive Release will not
prevent me from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that I acknowledge and agree that any Claim by me, or brought on my
behalf, for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be and hereby is barred. In
the event that any Claim, charge, suit, complaint, grievance, action, cause of
action or proceeding is filed on my behalf in connection with any Claim released
hereunder, I agree that I shall not accept or be entitled to receive any
financial recovery therefrom.



19

--------------------------------------------------------------------------------




5. No Assignment. I represent and warrant that I have made no assignment or
other transfer, and covenant that I will make no assignment or other transfer,
of any interest in any Claim that I may have against any of the Executive
Released Parties.
6.Indemnification of Executive Released Parties. I agree to indemnify and hold
harmless the Executive Released Parties, and each of them, against any loss,
claim, demand, damage, expenses or any other liability whatsoever, including
reasonable attorneys' fees and costs, resulting from: (a) any breach of this
Executive Release by me or my successors in interest; (b) any assignment or
transfer, or attempted assignment or transfer, of any Claims released hereunder;
or (c) any action or proceeding brought by me or my successors in interest, if
such action or proceeding arises out of, is based upon, or is related to any
Claims released hereunder; provided, however, that this indemnification
provision shall not restrict any challenge by me of the release of claims under
the ADEA, Title VII of the Civil Rights Act of 1964 or similar discrimination
laws. This indemnity does not require payment as a condition precedent to
recovery by any of the Executive Released Parties under this indemnity.
7.Choice of Law. This Executive Release shall be governed and construed under
the laws of the State of New York, without regard to its conflict of laws rules.
8.Acknowledgment. I acknowledge that the Company delivered this Executive
Release to me on December 12, 2011, and that this Executive Release shall be
effective, and I shall receive the Post-Employment Benefits and other
consideration provided in the Letter Agreement, only if I abide by the first
paragraph in Section 4 of the Letter Agreement.
        

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has signed and executed this Executive
Release on the date set forth below as an expression of her intent to be bound
by the foregoing terms of this Executive Release.
    
Janet L. Robinson
Date:
 



                                                                                                                

21

--------------------------------------------------------------------------------




EXHIBIT B
COMPANY WAIVER AND RELEASE OF CLAIMS AGREEMENT
In exchange for the Executive Waiver and Release of Claims Agreement (attached
as Exhibit A to that certain letter agreement (the “Letter Agreement”), dated as
of December 15, 2011, by and between The New York Times Company (the “Company”)
and Janet L. Robinson (the “Executive”), regarding the Executive's retirement
and consulting arrangement) (the “Executive Release”), the Company freely and
voluntarily agrees to enter into and be bound by this Company Waiver and Release
of Claims Agreement (this “Company Release”).
1. Company General Release. Subject to Section 2 of this Company Release, the
Company, on its own behalf and on behalf of its current and past parents,
subsidiaries and Affiliates (as defined in the Letter Agreement) and each of
their predecessors, successors and assigns (the “Company Releasors”), hereby
releases and discharges forever the Executive and her heirs, estate, successors
and assigns, attorneys, and all Persons (as defined in the Letter Agreement)
acting by, through, under or in concert with them (hereinafter collectively
referred to as the “Company Released Parties”), from and against all
liabilities, claims, demands, liens, causes of action, charges, suits,
complaints, grievances, contracts, agreements, promises, obligations, costs,
losses, damages, injuries, attorneys' fees and other legal responsibilities
(collectively referred to as “Claims”), of any form whatsoever, including, but
not limited to, any claims in law, equity, contract or tort, claims under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Executive and the Company or any of the Executive Released
Parties, and claims under any federal, state or local statute, regulation, law,
rule, ordinance or constitution, or common law, whether known or unknown,
unforeseen, unanticipated, unsuspected or latent, which the Company or the
Company's successors in interest now own or hold, or have at any time heretofore
owned or held, or may at any time own or hold by reason of any matter or thing
arising from any cause whatsoever prior to the date of execution of this Company
Release, and without limiting the generality of the foregoing, from all claims,
demands and causes of action based upon, relating to, or arising out of: (a) the
Executive's employment relationship with the Company and/or any of the Executive
Released Parties and the termination of that relationship; (b) the Executive's
relationship with any of the Executive Released Parties as a member of any
boards of directors; and (c) any other type of relationship (business or
otherwise) between the Executive and any of the Executive Released Parties. This
Company Release includes, but is not limited to, all claims relating to any
contracts of employment, whether express or implied, any covenant of good faith
and fair dealing, whether express or implied, and any tort of any nature. This
Company Release is for any relief, no matter how denominated, including but not
limited to compensatory, liquidated or punitive damages and attorneys' fees.
2. Exclusions from General Release by Company. Notwithstanding the generality of
Section 1 of this Company Release, the Company does not release the following
claims and rights:

22

--------------------------------------------------------------------------------




(a)
the Company's rights under the Letter Agreement, the Executive Release or this
Company Release;

(b)
any unknown liabilities, claims or demands (whether asserted directly,
derivatively or otherwise) that directly or indirectly result from any illegal
conduct, act of fraud, theft, embezzlement, violation of regulation or law or
other willful gross misconduct committed by the Executive;

(c)
any claim or claims that the Company may have against the Executive as of the
date of execution of this Company Release of which it is not aware as of such
date because of willful concealment by the Executive;

(d)
any rights or claims that arise after the Company's execution of this Company
Release;

(e)
any rights any of the Company Releasors may have to obtain contribution as
permitted by law in the event of entry of judgment against them as a result of
any act or failure to act for which any of the Company Releasors, on the one
hand, and any of the Executive Released Parties, on the other hand, are jointly
liable; and

(f)
any other right that may not be released by private agreement.

3. Covenant Not To Sue.     The Company represents and covenants that it has not
filed, initiated or caused to be filed or initiated, any Claim, charge, suit,
complaint, grievance, action, cause of action or proceeding against the
Executive or any of the Company Released Parties. Except to the extent that such
waiver is precluded by law, the Company further promises and agrees that it will
not file, initiate, or cause to be filed or initiated any Claim, charge, suit,
complaint, grievance, action, cause of action or proceeding based upon, arising
out of, or relating to any Claim released hereunder, nor shall the Company
participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action, cause of action or proceeding regarding any of the Company
Released Parties relating to any Claims released hereunder, whether before a
court or administrative agency or otherwise, unless required to do so by law.
4. No Assignment. The Company represents and warrants that it has made no
assignment or other transfer, and covenants that it will make no assignment or
other transfer, of any interest in any Claim that it may have against the
Company Released Parties, or any of them.
5. Indemnification of Company Released Parties. The Company agrees to indemnify
and hold harmless the Company Released Parties, and each of them, against any
loss, claim, demand, damage, expenses or any other liability whatsoever,
including reasonable attorneys' fees and costs, resulting from: (a) any breach
of this Company Release by the Company or the Company's successors in interest;
(b) any assignment or transfer, or attempted assignment or transfer, of any
Claims released hereunder; or (c) any action or proceeding brought by the
Company or the Company's successors in interest, if such action or proceeding
arises out of, is based upon or is related to any Claims released

23

--------------------------------------------------------------------------------




hereunder. This indemnity does not require payment as a condition precedent to
recovery by any of the Company Released Parties under this indemnity.
6. Acknowledgment. The Company agrees that it will execute and deliver its
signature page to this Company Release in exchange for the Executive's execution
and delivery of her signature page to the Executive Release.



24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has signed and executed this Company Release
on the date set forth below as an expression of its intent to be bound by the
foregoing terms of this Company Release.
    


                            
 
Arthur Sulzberger, Jr.
Chairman of the Board,
The New York Times Company
Date:
 

  





25